Citation Nr: 1442802	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-33 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as a surviving spouse. 


REPRESENTATION

Appellant C.P. represented by: Everett L. McKeown, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to April 1986. He died in July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Manila, the Republic of the Philippines. In that decision, the RO recognized S.P. as the Veteran's surviving spouse. C.P. appealed that determination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the claimants if further action is required. 


REMAND

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person. The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2002). 

In July 2014, the appellant was notified that she was scheduled for a videoconference hearing at the Manila RO.  Later that month, her attorney requested a videoconference hearing at the St. Petersburg, Florida VA RO, because the appellant resided within the jurisdiction of that office.  The appellant did not appear at the hearing scheduled at the Manila RO.  The Board finds good cause for rescheduling the hearing.  38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Provide the appellant with the opportunity for a videoconference hearing at the St. Petersburg RO, following contested claim procedures, and insuring that all parties receive notice. 

The claimants have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

